Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-14 are pending.  Claims 1 and 9 are independent.
Objection to Drawings
2.	The drawings are objected to because of the following:
	Fig. 4, the places of designating numerals “5” and “1c” should be exchanged.  That is, “5” should be replaced with “1c” and “1c” should be replaced with 5.  See para 0039 of Publication No. US 2021/0168251 A1, the sentence before the last sentence, for “guide shaft 5” and “bottom wall 1c of the casing 1”.  In Fig. 4, however, it appears that “5” designates a bottom wall, and “1c” designates the guide shaft.  Fig. 4 is a sectional view of the end portion of the guide shaft, and its adjacencies, shown in Fig. 3, at a plane A-A in Fig. 3.” 

Rejection under 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama (US 2015/0181071 A1).

a guiding shaft (41) extending in an axial direction (K2, the subscanning direction perpendicular to the main scanning direction K1, Figs. 3 and 4, para 0035 and 0027); 
a reading portion (image reading unit 19) supported by said guiding shaft (41) so as to be movable in the axial direction (K2) (Figs. 3 and 4, para 0027 and 0035); 
a casing (case 17 and ribs 42-44) (Fig. 4, para 0034) accommodating said reading portion (19), said casing (17 and 42-44) including a first supporting portion (positioning rib 42, para 0037 the last sentence, and para 0038) supporting an end portion (the left end portion of 41 in Fig. 4) of said guiding shaft (41) and a second supporting portion (positioning rib 43, and a portion of the right wall 17a with which the D-cut portion 41a of guide rail 41 engages, para 0037, lines 8-11) supporting the other end portion of said guiding shaft (41) (the right end portion of 41 in Fig.4) (Fig. 3 and 4, para 0035, 0037, and 0038); and 
an elastically deformable bonding portion (adhesive S) (Figs. 6 and 7, para 0039) bonding said casing (17 and 42-44) and said guiding shaft (41) with each other (Figs. 5-7, bonding adhesive S applied in gap G formed between top of rib 44 and guide rail 41) (Figs. 6 and 7 showing cross sectional views along line VI-VI and line VII-VII of Fig. 5, respectively, para 0034 and 0035), the bonding portion (S) being provided between said first supporting portion (42) and said second supporting portion (positioning rib 43, and a portion of the right wall 17a with which the D-cut portion 41a of guide rail 41 engages, para 0037, lines 8-11) in the axial direction (K2 in Fig. 4) and between said casing (44 of the casing 17 and 42-44) and said guiding shaft (41) in a diametrical direction (up-down 
wherein said guiding shaft (41) is supported by said first supporting portion (42), said second supporting portion (positioning rib 43, and a portion of the right wall 17a with which the D-cut portion 41a of guide rail 41 engages) (para 0037, lines 8-11) and said bonding portion (adhesive S), without contact to said casing (17 and 42-44) except for said first supporting portion (42) and said second supporting portion (43 and the portion of the right wall 17a with which the D-cut portion 41a of guide rail 41) (Fig. 6, para 0039).

Regarding claim 2/1, the guiding shaft (41) is supported only by said first supporting portion (42), said second supporting portion (43, and a portion of the right wall 17a with which the D-cut portion 41a of guide rail 41 engages) (para 0037, lines 8-11) and said bonding portion (adhesive S) (Figs. 3-6, para 0037).

	Regarding claim 3/1, the casing (17 and 42-44) includes a bottom surface (17c) below said guiding shaft (41), a projected portion (44) provided on said bottom surface and projecting therefrom, and the bonding portion (adhesive S) is provided on an upper surface of said projected portion (44) (0035, Figs. 6 and 7 showing cross sectional view along line VI-VI and line VII-VII of Fig. 5, para 0039, 0035 and 0034).

Regarding claim 5/1, the bonding portion (adhesive S) is less stiff than said casing (17 and 42-44) (para 0040 and 0039).
Rejection under 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US 2015/0181071 A1).
Regarding claim 4, the apparatus of Katayama is discussed for claim 1 above.  
Katayama is silent on the thickness of the adhesive applied to the gap G formed between the guide shaft (41) and the boding surface (44a) of bonding rib (44) (Figs. 4 and 5, para 0039).  The claimed thickness of the adhesive is in a range of 0.5 mm – 3.00 pm.
	
Katayama’s object is to prevent vibrations caused by even a thin guide rail (41) (guide shaft) during image reading, by applying the adhesive to fill the gap G (para 0010, Figs. 4-7, 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try with the adhesive of thicknesses of the range of 0.50 mm to 3.00 mm and choose from a number of identified, predicable solutions, a solution, i.e., a thickness of the adhesive, to achieve the vibration prevention object even when the guide shaft is a thin guide shaft.


Katayama does not discloses that the bonding portion includes a plurality of adhesive materials (interpreted to mean the same adhesive material deposited at different positions along the axial direction) juxtaposed in the axial direction (K2 in Fig. 4), such that a total sum of the plurality of adhesive materials in the axial direction is not more than one-third the length of said guiding shaft.
	With the configuration of Katayama, when the adhesive is applied to the entire top surface (44a) of rib (44) as shown in Fig. 4, the adhesive runs off from the rib (44) to be collected in recessed portions (50 and 51) (Fig. 4, para 0039).  The run off of adhesive possibly causes a mess, which may be avoided by reducing the amount of adhesive applied on the surface (44a), and juxtaposing a plurality of adhesive at a plurality of corresponding positions is one way of reducing an excessed amount of adhesive to be applied, all of which would have been realized by one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the adhesive to the surface (44a) of Katayama such that a plurality of adhesive materials (adhesive applied at different positions along the axial direction) are juxtaposed in the axial direction (K2 in Fig. 4), such that a total sum of the plurality of adhesive materials in the axial direction is not more than one-third the length of said guiding shaft (41), in order to avoid run off of the adhesive.

.

7.	Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US 2015/0181071 A1) in view of Khovaylo (US 2005/0190413).
Regarding claim 8/1, the apparatus of Katayama is discussed for claim 1 above.  Katayama is silent on the material of the casing (including 17 and 44) being metal.  
	Khovaylo discloses an image reading apparatus (10) comprising a casing (housing 11) constructed from metal (para 0029).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a metal casing as the casing (17 and 44) of Katayama, as taught by Khovaylo for the durability of the metal casing as compared to non-metal casings in general. 


a reading portion (9) supported by said guiding shaft (41) so as to be movable in the axial direction (K2) (Figs. 3 and 4, para 0035 and 0027); 
a supporting member (including 17 and 42-44) including a bottom portion (including 17c) below said guiding shaft, a first side (including rib 42 and the left wall portion of 17) extending upwardly from said bottom portion and supporting one end portion (the left end portion of 41) of said guiding shaft (41), a second side (including rib 43 and right wall portion of 17) upwardly extending from said bottom portion and supporting the other end portion (the right end portion of 41) of said guiding shaft (41); and
a bonding portion (adhesive S) provided between said first side and said second side in the axial direction (K2 in Fig. 4) and bonding said bottom portion and said guiding shaft (41) with each other, said bonding portion having a less stiffness than that of said supporting member (para 0039 and 0040),
wherein said guiding shaft (41) is out of contact with said supporting member,
except for said first side and said second side (Fig. 4).

	Katayama does not disclose that the support member (17 and 42-44) is a member of metal.
	However, a support member (housing 11) made from metal is taught by Khovaylo as discussed for claim 8 above.  Khovaylo discloses an image reading apparatus (10) comprising a casing (housing 11) constructed from metal (para 0029).


Regarding claim 10/9, Katayama further discloses a projected portion (44) provided on said bottom surface (17c) and projecting therefrom.  The bonding portion (adhesive S) is provided on an upper surface (44a) of said projected portion (44) (Figs. 4-6, para 0039).

Regarding claim 11/9, the apparatus of Katayama is discussed for claim 9 above.  
Katayama is silent on the thickness of the adhesive applied to the gap G formed between the guide shaft (41) and the boding surface (44a) of bonding rib (44) (Figs. 4 and 5, para 0039).  The claimed thickness of the adhesive is in a range of 0.5 mm – 3.00 mm as measured in a vertical direction.
	
Katayama’s object is to prevent vibrations caused by even a thin guide rail (41) (guide shaft) during image reading, by applying the adhesive to fill the gap G (para 0010, Figs. 4-7, 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try with the adhesive of thicknesses of the range of 0.50 mm to 3.00 mm and choose from a number of identified, predicable solutions, a 

Regarding claim 12/9, the bonding portion (adhesive S) is applied on the top surface (44a of rib 44) to fill the gap G (Figs. 4 and 5, para 0039).  
Katayama does not discloses that the bonding portion includes a plurality of adhesive materials (interpreted to mean the same adhesive material deposited at different positions along the axial direction) juxtaposed in the axial direction (K2 in Fig. 4), such that a total sum of the plurality of adhesive materials in the axial direction is not more than one-third the length of said guiding shaft.
	With the configuration of Katayama, when the adhesive is applied to the entire top surface (44a) of rib (44) as shown in Fig. 4, the adhesive runs off from the rib (44) to be collected in recessed portions (50 and 51) (Fig. 4, para 0039).  The run off of adhesive possibly causes a mess, which may be avoided by reducing the amount of adhesive applied on the surface (44a), and juxtaposing a plurality of adhesive at a plurality of corresponding positions is one way of reducing an excessed amount of adhesive to be applied, all of which would have been realized by one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the adhesive to the surface (44a) of Katayama such that a plurality of adhesive materials (adhesive applied at different positions along the axial direction) are juxtaposed in the axial direction (K2 in Fig. 4), such that a total sum of the plurality of adhesive materials in the axial direction is not 

	Regarding claim 13/9, based on the discussion for claim 12/9 above, the bonding portion (adhesive) including the plurality of spaced-apart adhesive materials (interpreted to mean a plurality of adhesive of the same material applied at different positions along the axial direction K2 of the guide shaft 41) includes a first adhesive material and a second adhesive material provided between said first side (42) and the second side (43 and the portion of the right wall 17a with which the D-cut portion 41a of guide rail 41 engages) (para 0037, lines 8-11) and between said casing and said guiding shaft in the axial direction (K2, Fig. 4), in a manner the second adhesive material is spaced from the first adhesive material in the axial direction (K2 of Katayama).  Such an arrangement of positions of the adhesive avoids run off of excess adhesive as discussed for claim 12/9 above.

Regarding claim 14/9, the bonding portion (adhesive S) is elastically deformable (para 0039 and 0040, note 0040).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUKFAN LEE/Primary Examiner, Art Unit 2674